United States Securities and Exchange Commission Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING []Form 10-K[] Form 20-F[] Form 11-K[X]Form 10-Q[] Form N-SAR For Period Ended: March 31, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: Part I – Registrant Information MedLink International, Inc. Full name of Registrant N/A Former Name if Applicable: 1 Roebling Court Address of Principal Office Ronkonkoma, NY 11779 City, State and Zip Code Part II- Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) [X](a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III- Narrative State below in reasonable detail the reasons why Form 10-K and Form 10-KSB, 20-F, 11-K, 10-Q and Form 10-QSB, N–SAR, or the transition report or portion thereof could not be filed within the prescribed period. (Attach Extra Sheets if Needed) The registrant is unable to file its Report on Form 10-Q for the fiscal quarter ended September 30, 2010 (the “Report”) by the prescribed filing date without unreasonable effort or expense because the registrant needs additional time to complete the presentation of its financial statements, and the analysis thereof, in the Report. The registrant intends to file its Report on or prior to the prescribed extended date. Part IV- Other Information 1.Name and telephone number of person to contact in regard to this notification: Ray Vuono 342-8800 Name (Area Code) (Telephone Number) 2.Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed.If the answer is no, Identify report(s). [X ] Yes[] No 3.It is not anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. [ ] Yes[x] No 2 MedLink International, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 16, 2011 By:/s/ Ray Vuono Name: Ray Vuono Title: Chief Executive Officer 3
